Title: General Orders, 29 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Friday May 29th 1778.
                        Parole Hungary—C. Signs Holland—Huran—
                        
                    
                    The Commanding Officers of Regiments & Corps are not under any pretence whatever (unless duty requires it) to permit their Officers or men to be absent from Camp, that they may be ready to march at an hours warning.
                    At a General Court Martial Coll Chambers President May 25th 1778—Captain Medaras of the North-Carolina Brigade tried for Forgery—After mature deliberation the Court are of opinion that Captn Medaras is guilty of the Charge exhibited against him, but as he could not have been actuated by motives self interested or injurious to Captain Jones (the Gentleman whose name he signed) and as he had before been perfectly acquainted with Captain Jones’s Sentiments, the Court (thinking his Crime, though he is yet truly blameworthy alleviated  by these circumstances) do sentence him to be reprimanded in General Orders.
                    The Commander in Chief approves the sentence and is much concerned to find that an Officer in this Army should presume to sign a brother Officer’s name without his Permission—Captain Medaras is ordered to be released from his Arrest.
                    At the same Court William Whiteman Waggoner tried for Desertion and sentenced to receive sixty lashes approved and ordered to be put in execution tomorrow morning on the Grand Parade at guardmounting—Also John Clime of the 10th Pennsylvania Regiment tried for desertion and attempting to make his Escape to the Enemy, found guilty of both Charges alledged against him & sentenced to receive two hundred lashes—One hundred for each Crime.
                    The General approves the sentence & orders it to be put in execution this evening at roll-call at the head of the Regiment to which he belongs.
                    Also John Wood Serjeant in the 8th Pennsylvania Regiment tried for desertion and attempting to escape to the Enemy acquitted and ordered to be released from his confinement.
                